Citation Nr: 1013773	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1991 to May 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Togus, Maine, on behalf of the RO in Detroit, 
Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In February 2006, the Veteran submitted claims of entitlement 
to service connection for a low back disorder and a neck 
disorder, which were denied in February 2007.  The Veteran 
perfected an appeal of these claims in August 2008 and they 
have been certified to the Board for appellate review.

A longitudinal review of the Veteran service treatment 
records revealed ongoing complaints of and treatment for low 
back and neck pain.  A variety of diagnoses were rendered 
during the Veteran's active duty service, including lumbar 
spasms, low back strain, neck strain, soft tissue low back 
strain, right neck muscle strain, and possible herniated 
nucleus pulposus.

In April 2005, a service treatment report indicated that the 
Veteran underwent a radiological examination revealing 
degenerative disk disease at L4-L5 and a small Schmorl's 
node.  Although the Veteran requested referral to undergo 
magnetic resonance imaging, the examiner did not feel as 
though such testing was warranted because the Veteran did not 
exhibit neurological deficiencies.

In May 2005, the Veteran requested that a chiropractor review 
the April 2005 x-rays.  After reviewing the x-rays, the 
chiropractor opined that the Veteran's lumbo-pelvic area 
revealed "congenital bilateral asymmetric facets at the L5-
S1 level."  The chiropractor further opined that the 
Veteran's "inferior zygapophysis of L5 [were] notably 
congenitally narrowed," and that the "L5-S1 junction 
demonstrate[d] a congenital short parsinterarticularis [sic] 
resulting in the posterior sacral base projecting up into the 
L5-S1 disc producing an unstable fluid/tissue dynamics of the 
disc."  In conclusion, the chiropractor stated that

The above mentioned congenital defects 
will exacerbate the break down of the 
Lumbar motor unit by stressing the area 
through excessive lifting, jumping from 
heights[,] and over weight conditions[,] 
and[,] of course[,] direct injury to the 
area.

In April 2006, the Veteran underwent a VA examination to 
ascertain the presence of a low back and/or neck disorder 
and, if either present, the etiology and severity thereof.  A 
physical examination revealed various limitations of motion 
with respect to both the Veteran's low back and neck.  
Radiological examination demonstrated normal lumbar and 
cervical spines without "residual of trauma."  In an 
October 2006 addendum, the examiner opined that the Veteran's 
reduced range of motion with pain was "subjective and 
functional."  The examiner further opined that there was 
"no orthopedic diagnosis for [the Veteran's] presentation."

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

In the present case, the evidence of record demonstrates that 
the Veteran received ongoing, inservice treatment for low 
back and neck pain for which a variety of diagnoses were 
provided.  Further, in April 2005, a radiological examination 
of the Veteran's back revealed degenerative disk disease.  
The April 2005 x-rays were reviewed by a chiropractor who 
provided diagnoses of congenital defects, but did not opine 
as to whether said defects were aggravated beyond their 
natural courses during service.  However, the Veteran's back 
and neck were deemed normal after a radiological examination 
during the April 2006 VA examination.  Moreover, the April 
2006 examiner opined that the Veteran's reduced range of 
motion with pain was "subjective," and that no orthopedic 
disorder was present.  The examiner did not comment on prior 
medical evidence that showed the Veteran's treatment for 
various back conditions. 

Given the irreconcilable nature of the evidence of record and 
the temporal proximity of the relevant findings, the Board 
finds that a remand is warranted in order to supplement the 
medical evidence of record.  In particular, remand is 
necessary to address inconsistencies in the medical evidence 
and to determine the Veteran has a current back and/or neck 
disability that was either incurred in, or aggravated by, his 
military service.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a low back and/or neck 
disorder during the course of this appeal.  
The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) give 
the Veteran an opportunity to respond.

2.  The RO must then make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a 
comprehensive examination to determine the 
nature and etiology of any found low back 
and/or neck disorder.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated 
tests and studies must be performed.  The 
examiner must review all the evidence of 
record, including the Veteran's service 
treatment records.  

After a review of the entire evidence of 
record, the examiner must render opinions 
as to whether any currently diagnosed low 
back or neck disorder is (1) congenital in 
nature; (2) if congenital, was it 
aggravated beyond it natural course by the 
Veteran's active duty service; and (3) if 
not congenital, is it at least as likely 
as not (i.e. 50 percent or greater 
probability) that the disability was 
incurred in or due to the Veteran's active 
military service.  
I
A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why the opinion 
would require speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If the benefit sought remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

